Citation Nr: 1719790	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder adhesive capsulitis, claimed as right shoulder condition.

2.  Entitlement to an earlier effective date for the grant of service connection for right shoulder adhesive capsulitis, claimed as right shoulder condition.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, August 2012, May 2014, and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a May 2011 decision, the RO granted the Veteran service connection for right shoulder adhesive capsulitis (major), claimed as right shoulder condition, evaluated at 10 percent.  The RO assigned an effective date of August 3, 2010, the date the initial claim was received.  Subsequent to the Veteran's July 2011 notice of disagreement, the RO granted him a 20 percent rating in its August 2012 decision, effective August 3, 2010.  Following an April 2014 VA examination, the RO proposed a reduction of the Veteran's 20 percent rating to a noncompensable rating, effective August 3, 2010, in its May 2014 decision.  Finally, in April 2016, the RO elected against proceeding with the reduction and continued the Veteran's evaluation for right shoulder condition at 20 percent, effective August 3, 2010.

With regards to the Veteran's claim for entitlement to an earlier effective date for right shoulder condition, he submitted his request in February 2012.  He requested an effective date as early as 1982, the year he separated from service.

This appeal is processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

The issue of initial rating for right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
FINDING OF FACT

In a statement received in July 2016, prior to the promulgation of a Board decision on the matter, the Veteran, via his representative, withdrew his appeal with respect to the issue of an earlier effective date for his service-connected right shoulder condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) with respect to the issue of entitlement to an effective date earlier than August 3, 2010, for the grant of service connection for right shoulder condition is dismissed.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2016, the Veteran, via his representative, submitted written notification to the Board requesting a withdrawal of the issue of entitlement to an earlier effective date for right shoulder condition, with an effective date as early as 1982.  

Under 38 C.F.R. §20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, when the Board received the Veteran's withdrawal in writing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to these claims is appropriate.  See 38 U.S.C.A. §7105(d) (West 2014).

Accordingly, further action by the Board on the claim for earlier effective date of the Veteran's service-connected right shoulder condition is not appropriate and his appeal of this issue should be dismissed.  Id.


ORDER

The claim for entitlement to an earlier effective date for service-connected right shoulder condition, prior to August 3, 2010, is dismissed.


REMAND

The Board finds that a remand is necessary regarding the Veteran's increased rating claim for right shoulder condition.

The Veteran is seeking an initial rating in excess of 20 percent for right shoulder adhesive capsulitis, claimed as right shoulder condition.  This condition is currently rated under 38 C.F.R. §4.71(a), Diagnostic Code (DC) 5201, which dictates that the arm must be evaluated based on the limitation of motion, with a 20 percent rating being applicable when range of motion is limited to the shoulder level.  Id.  A 30 percent rating is appropriate when the arm's motion is limited to midway between the side and shoulder level.  Lastly, a 40 percent rating is available when such motion is limited to 25 degrees from the side.

The Board notes that the Veteran was last afforded a VA examination in April 2014 in order to determine the nature and etiology of his right shoulder condition.  During this examination, his right shoulder condition did not reach a level considered permissible for a rating in excess of 20 percent.  See 38 C.F.R. §4.71(a), DC 5201.

The April 2014 VA examination report noted that the Veteran had flexion of the right arm to 145 degrees, abduction to 125 degrees, and no objective evidence of pain on either motion.  It was also noted that the Veteran experienced functional loss and/or impairment of his right shoulder, with less movement than normal; however, there was no evidence of localized tenderness or pain at the time of examination.  

The Veteran's private treatment records reveal ongoing treatment for right shoulder pain from October 2010 to April 2016.  An August 2014 private record noted complaints of right shoulder pain with the examiner's observation that the Veteran holds his right arm to his chest as he walks.  Upon seeking treatment from a private orthopedic surgeon, it was noted that he experienced radiating pain with flexion to 80 degrees of his right arm.  See November 2014 private treatment record.  In an April 2015 private record, it was opined that the Veteran's right shoulder condition is irreparable.  Throughout the pendency of the claim, the Veteran has contended that he experiences significant functional loss of his right shoulder, and is unable to lift weight above his chest, in addition to experiencing pain that is a 4 out of 10, on average, but increases to a 7 or 8 out of 10 after increased use.  See August 2012 VA Form 9; December 2014 private treatment record.

The Veteran was last afforded a VA examination in this matter in April 2014, three years ago.  In light of the lapse of time since the previous examination, and the observable contrast between the objective findings in the VA examination report and the private treatment records, as well as the Veteran's lay statements regarding pain and limitation of motion, the Board finds that a new examination is warranted to address his current level of severity.  See 38 C.F.R. §3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

The Board further observes that the Veteran's most recent examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, for the service-connected right shoulder.  See Correia v. McDonald, 28 Vet. App. 158 (2016), where the Court held that the final sentence of 38 C.F.R. §4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing," and if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examination of record does not fully comply with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's right shoulder disability, the Board finds that a remand is necessary to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records related to the Veteran's right shoulder condition from April 2016 to the present.

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature, extent, and severity of his service-connected right shoulder condition.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the right shoulder disability, including limitations and any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, range of motion should again be tested for the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

The electronic claims files must be made available for review of the Veteran's pertinent medical history.

3.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


